DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1 and 3-9, 11 and 16-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11 of copending Application No. 16/664,292 in view of Han et al. [US 2017/0220005; Han] and further in view of Birnbaum [US 9,063,571].
Per claim 1.  Copending 292’ discloses all the limitations as claimed, except for not explicitly mentions of extracting at least one descriptive characteristic.  Han discloses a method for broadcasting a message to a wearer of a watch (300), the processing comprising extracting at least one descriptive characteristic of the information (e.g. event information, such as a phone call, a message reception and a schedule notification; the event information) [para. 180 and 261-263 and Figs. 1, 20B and para. 101-105], user sets events alarm operations corresponding to a plurality of events, having different alarm operations with respect to a specific party or a specific terminal to other party with respect to the same event of message reception [para. 186-187], the extraction of the specific message event from a specific party is the descriptive characteristic of Han does not explicitly mention the descriptive characteristic is a shape of an object of an image (e.g. an alarm message) and an entirety of the shape on a skin of the wearer as the message, based on the message signal.  
Birnbaum teaches a mobile device, comprising a touch-rendering interface (e.g. haptic feedback interface display 116) for displaying an electronic messaging which includes a virtual message object (e.g. a heart or a balloon) the virtual object is being displayed an entire shape of the ball on the haptic feedback interface which can be sensed by user via actuator 118 [col. 8, lines 25-35] and the virtual message object (e.g. entire ball or heart) can be feel by user [see Fig. 7, col. 10, lines 17-66, col. 11, lines 40-67 to col. 12, lines 1-3].  Birnbaum further teaches “Each virtual object may comprise one or more virtual physical parameters. A virtual physical parameter can comprise a size, a mass, a shape, a collision behavior, a texture, or a visual representation. In some scenarios, a virtual object represents a message, such as a text message, a file message, or a voicemail”, that the alarm message can be any appropriate data, including image of an object and the shape of the object can be identified by user via the touch-rendering interface of the mobile device.  It would have been obvious to one having ordinary skill in the art before the date of effective filing of the claimed invention, to include the image of an object as a message alarm that can be sensed via the touch-rendering interface as taught by Birnbaum to the 
Birnbaum does not explicitly mention the digital image processing of the image, identifying and defining a shape of the object.  However, Birnbaum further teaches the message device with haptic feedback feature configured to receive messages from network (e.g. cellular network communication, and the messages can be digital messages [col. 6, lines 27-38] a digital image displays on display 116 [col. 7, lines 22-23] and a digital signal processor (DPS) [col. 14, line 27].  With those teachings, the received digital message with a digital image (e.g. a bounce ball) can be processed by the digital signal processor to define an object (e.g. includes shape of the object).  Therefore, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to find it obvious that the digital image from the digital message can be taken in account that the digital image has to be processed by the process digital image, in order to define the object characteristics (e.g. shape, size and/or color), the digital image processor would optimize the clearly of image.   
Per claims 3 and 5. Copending 292’ and the combination made obvious above, copending 292’ further discloses the information according to an extraction criterion [as cited at claim 2].  
Per claim 4. Copending 292’ discloses the designed criterion as addressed in claim 3 above, except for not explicitly mentions the extraction criterion is previously defined by the wearer of the watch as a number and a type of the at least one descriptive characteristic to be selected. Han further discloses “when the importance of the event based on the acquired event information is high, the controller 380 may perform control such that the plurality of vibration elements 600 perform the vibration alarm operations with a repeating number of times equal to or greater than a reference count. Also, when the importance of the event based on the acquired event information is low, the controller 380 may perform control such that the plurality of vibration elements 600 perform the vibration alarm operations with a repeating number of times less than the reference count.” [para. 264], that constitutes of the extraction criterion is previously defined by the wearer of the watch and comprises namely the number of at least one descriptive characteristic selected.   
Per claim 6. Copending 292’ and the combination made obvious above, copending 292’ further discloses the design criterion defining at least one frequency [as cited at claim 3].  
 Per claim 7.  Copending 292’ and the combination made obvious above, except for not explicitly mention the communication media is a notification, Han further teaches the event information may be one or more of call signal reception, a message reception, a phone call reception, a key signal input, touch input, a schedule notification, an application notification, a time notification, and a state notification of the watch type terminal and may be a message or a phone call from a specific user or a specific terminal [as cited para. 197], that the message includes one of a notification message as claimed. 
Per claim 8. Copending 292’ and the combination made obvious above, Copending further teaches the operating period of each piezoelectric element with respect to the duration of broadcasting [e.g. claim 5] is constituted of the message signal includes distinct control instructions of each vibrating element of touch-rendering interface during a duration of broadcasting of the message.  
Per claim 9. Copending 292’ and the combination made obvious above, copending 292’ teaches the limitations at [claim 9]. 
Per claim 11. Copending 292’ and the combination made obvious above, copending 292’ teaches the limitations at [claim 11].
Per claim 16. Copending 292’ and the combination made obvious above, except for not explicitly mention of indicating the representation of the entirety of the shape on the skin of the wearer by indicating respective portions of the representation at different times.  Han further teaches the controller may set the selected pattern as a vibration alarm operation for the selected event as shown in Fig. 36, the vibration elements perform the vibration operations in order from elements (650-630) to indicate the representation of the entirety shape of image “M” in a sequence order [see para. 269], that the image shape being drawn by portions at different times in a sequence order pattern.  Thus, it would have been obvious to one having ordinary skill in the art to recognize that indicating the representation of the entirely of the shape on the skin of the wearer by indicating respective portions of the representation at different times, as shown by Han, in order to provide the actual sensation of the shape drawn on the wearer skin and easy to identify the shape of the object.   
Per claim 17. Copending 292’ and the combination made obvious above, except for not explicitly mention of indicating the representation of the entirety of the shape on the skin of the wearer at a single time.  Birnbaum teaches “A virtual message object is a form of virtual object that includes a data store incorporating an electronic message.  A virtual message object comprises a virtual physical parameter which defines one or more of the object's size, mass, shape, collision behavior, and texture. The virtual physical parameter may also include the object's texture and friction profiles” [col. 5, lines 5-11] with the virtual physical parameter of the object, the shape and size of the object is being generated by one or more haptic effects based on the virtual physical parameter.  Therefore, it would have been obvious to one ordinary skill in 
Per claim 18. Copending 292’ and the combination made obvious above, except for not explicitly mention of indicating the representation of the entirety of the shape on the skin of the wearer by indicating only a contour of the object. Han further teaches the controller may set the selected pattern as a vibration alarm operation for the selected event as shown in Fig. 36, the vibration elements perform the vibration operations in order from elements (650-630) to indicate the representation of the entirety shape of image “M” in a sequence order [see para. 269], that the image object “M” being drawn in a sequence order pattern.  Thus, it would have been obvious to one having ordinary skill in the art to recognize that indicating the representation of the entirely of the shape on the skin of the wearer by indicating only a contour of the object, in order to provide actual sensation of the object contour being drawn on wearer skin and easy to identify the shape of the object.   
Per claim 19. Copending 292’ and the combination made obvious above, except for not explicitly mention that a plurality of vibrating elements of the touch-rendering interface that are configured to indicate the representation at a bottom of a watch case of the watch.  However, Han teaches “the vibration elements 600 may be provided at only one or more of the main body 301 and the band 302 and may be provided at each regular interval or regular distance. Accordingly, when the user wears the watch type terminal 300 on the user's wrist, the plurality of vibration elements 600 may maintain the regular intervals or regular distances.” [Figs. 4 and 36 and para. 138] the vibration elements can be arranged at bottom of a watch case.  With that, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to recognize that the vibration elements of the touch-rendering interface 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 3-9, 11 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. [US 2017/0220005; Han] in view of Birnbaum et al. [US 9,063,571; Birnbaum].  
Per claim 1.  Han discloses a method for broadcasting a message to a wearer of a watch (300), the method comprising receiving, by the processing unit (180) of the watch (300) information relative to a communication media (e.g. the wireless signals may include voice call signals, video call signals, or various formats of data to support transmission and reception of text and multimedia messages.) [para. 77]; 
processing by the processing unit the information, the processing comprising extracting at least one descriptive characteristic of the information (e.g. event information, such as a phone call, a message reception and a schedule notification; the event information) [para. 180 and 261-263 and Figs. 1, 20B and para. 101-105], user sets events alarm operations corresponding to a plurality of events, having different alarm operations with respect to a specific party or a specific terminal to other party with respect to the same event of message reception [para. 181-189], the 
sending, by the processing unit to a touch-rendering interface of the watch (e.g. haptic module 154) a message signal based on the at least one descriptive characteristic extracted (e.g. alarm message); and 
transmitting, by the touch-rendering interface the message to the wearer of the watch, based on the message signal (e.g. sensed by a plurality of vibrations regions arranged on the watch, which is fixed to the wearer’s skin) [see Figs. 4-9], Han teaches the haptic module 154 is another way for notifying event occurrence other than display unit and audio output [para. 101], Han shows vibration elements are arranged at various regions on the watch, including inner of wrist band and bottom of the watch case that fixed relative to the wearer’s skin. Han does not explicitly mention the descriptive characteristic is a shape of an object of an image (e.g. an alarm message) and an entirety of the shape on a skin of the wearer as the message, based on the message signal.  
Birnbaum teaches a mobile device, comprising a touch-rendering interface (e.g. haptic feedback interface display 116) for displaying an electronic messaging which includes a virtual message object (e.g. a heart or a balloon) the virtual object is being displayed an entire shape of the ball on the haptic feedback interface which can be sensed by user via actuator 118 [col. 8, lines 25-35] and the virtual message object (e.g. entire ball or heart) can be feel by user [see Fig. 7, col. 10, lines 17-66, col. 11, lines 40-67 to col. 12, lines 1-3].  Birnbaum further teaches “Each virtual object may comprise one or more virtual physical parameters. A virtual physical parameter can comprise a size, a mass, a shape, a collision behavior, a texture, or a visual representation. In some scenarios, a virtual object represents a message, such as a text message, a file message, or a voicemail”, that the alarm message can be any appropriate data, including image of an object and the entire shape of the object can be identified by user’s skin via the touch-rendering interface, that the entire shape of the object is being generated by vibration elements and sensible by user’s skin.  It would have been obvious to one having ordinary skill in the art before the date of effective filing of the claimed invention, to include the image of an object as a message alarm that can be sensed via the touch-rendering interface as taught by Birnbaum to the watch of Han, for the advantage of convenience and easy to identify different messages, because each object image message have different shape and size.  
Birnbaum does not explicitly mention the digital image processing of the image, identifying and defining a shape of the object.  However, Birnbaum further teaches the message device with haptic feedback feature configured to receive messages from network (e.g. cellular network communication, and the messages can be digital messages [col. 6, lines 27-38] a digital image displays on display 116 [col. 7, lines 22-23] and a digital signal processor (DPS) [col. 14, line 27].  With those teachings, the received digital message with a digital image (e.g. a bounce ball) can be processed by the digital signal processor to define an object (e.g. includes shape of the object).  Therefore, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to find it obvious that the digital image from the digital message can be taken in account that the digital image has to be processed by the process digital image, in order to define the object characteristics (e.g. shape, size and/or color), the digital image processor would optimize the clearly of image.   

Per claim 3. Han and Birnbaum made obvious above, Han further discloses “the controller 380 may indicate a character, which represents an event based on acquired event information, with a vibrating operation pattern through a plurality of vibration elements 600” [para. 266-274], the vibrating pattern selected is representing an event character.  Thus the extracted of event character constitutes an extraction of criterion. 
Per claim 4. Han and Birnbaum made obvious above, Han further discloses “when the importance of the event based on the acquired event information is high, the controller 380 may perform control such that the plurality of vibration elements 600 perform the vibration alarm operations with a repeating number of times equal to or greater than a reference count. Also, when the importance of the event based on the acquired event information is low, the controller 380 may perform control such that the plurality of vibration elements 600 perform the vibration alarm operations with a repeating number of times less than the reference count.” [para. 264], that constitutes of the extraction criterion is previously defined by the wearer of the watch and comprises namely the number of at least one descriptive characteristic selected.
Per claim 5. Han and Birnbaum made obvious above, Han further discloses “Various settings can be made according to a user or designer selection. Therefore, the plurality of vibration elements, the plurality of regions, and the plurality of vibration regions may be set with various numbers.” [para.151-152] that constitutes of selection of a criterion of design of the signal on the basis of said at least one descriptive characteristic extracted from the data of information.
Per claim 6. Han and Birnbaum made obvious above, Han further discloses “The haptic module 354 may include a plurality of vibration elements and may control one or more of an operation pattern, a vibration strength, and a vibration time of each of the vibration elements.” [para. 127], that the vibration strength is constitutes of the vibration amplitude, because the 
Per claim 7.  Han and Birnbaum made obvious above, Han further teaches the event information may be one or more of call signal reception, a message reception, a phone call reception, a key signal input, touch input, a schedule notification, an application notification, a time notification, and a state notification of the watch type terminal and may be a message or a phone call from a specific user or a specific terminal [as cited para. 197], that the message includes one of a notification message as claimed. 
Per claim 8. Han and Birnbaum made obvious above, Han further discloses the signal comprises distinct control instructions (e.g. vibrating operation pattern of each vibrating element (e.g. 610-660)) of the touch-rendering interface (wrist band) during the duration of broadcasting of the message [as cited at Figs. 36-40] that each character represents an event message.
Per claim 9. Han and Birnbaum made obvious above, Han further discloses a smart watch implement the method comprising the processing unit (180) and the touch-rendering interface (e.g. haptic module 154 positioned at watch’s band 302) which provided with a plurality of vibrating elements (600), said processing unit (180) being connected to said touch-rendering interface (haptic module 154) [see Figs. 1 and 3].
Per claim 11. Han and Birnbaum made obvious above, Han further discloses a non-transitory computer-readable medium storing computer program code instructions [see flowchart of Fig. 17] executed by a processing unit (180) of a watch cause the processing unit to perform the method according to claim 1 [see para. 107-108, 113-115]. 
Per claim 16. Han and Birnbaum made obvious above, except for not explicitly mention of indicating the representation of the entirety of the shape on the skin of the wearer by 
Per claim 17. Han and Birnbaum made obvious above, except for not explicitly mention of indicating the representation of the entirety of the shape on the skin of the wearer at a single time.  Birnbaum teaches “A virtual message object is a form of virtual object that includes a data store incorporating an electronic message.  A virtual message object comprises a virtual physical parameter which defines one or more of the object's size, mass, shape, collision behavior, and texture. The virtual physical parameter may also include the object's texture and friction profiles” [col. 5, lines 5-11] with the virtual physical parameter of the object, the shape and size of the object is being generated by one or more haptic effects based on the virtual physical parameter.  Therefore, it would have been obvious to one ordinary skill in the art to recognize that the entirely of the shape of the message object would be generated at a single time, so that user can feel the shape and size of the object. 

Per claim 18. Han and Birnbaum made obvious above, except for not explicitly mention of indicating the representation of the entirety of the shape on the skin of the wearer by indicating only a contour of the object. Han further teaches the controller may set the selected pattern as a vibration alarm operation for the selected event as shown in Fig. 36, the vibration elements perform the vibration operations in order from elements (650-630) to indicate the representation of the entirety shape of image “M” in a sequence order [see para. 269], that the image object “M” being drawn in a sequence order pattern.  Thus, it would have been obvious to one having ordinary skill in the art to recognize that indicating the representation of the entirely of the shape on the skin of the wearer by indicating only a contour of the object, in order to provide actual sensation of the object contour being drawn on wearer skin and easy to identify the shape of the object.   
Per claim 19. Han and Birnbaum made obvious above, except for not explicitly mention that a plurality of vibrating elements of the touch-rendering interface that are configured to indicate the representation at a bottom of a watch case of the watch.  However, Han teaches “the vibration elements 600 may be provided at only one or more of the main body 301 and the band 302 and may be provided at each regular interval or regular distance. Accordingly, when the user wears the watch type terminal 300 on the user's wrist, the plurality of vibration elements 600 may maintain the regular intervals or regular distances.” [Figs. 4 and 36 and para. 138] the vibration elements can be arranged at bottom of a watch case.  With that, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to recognize that the vibration elements of the touch-rendering interface are arranged at any appropriate location of the watch, including at a bottom of a watch case for generating the sensation at the wearer’s wrist. 
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

7.	Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. 
Applicant argued:  respectfully traverses the rejection of Provisional Double Patenting Rejections.  For reciting “extracting an image of communication media…the processing further comprises identifying, via digital image processing of the image, and object of the image and defining, via the digital image processing, a shape of the object. 
Examiner disagreed: the amended limitations still made obvious by the combined references in the rejection above, that the DOP rejection still effective.  Furthermore, the digital image processing feature is a well-known function and commonly uses in any appropriate communication device (e.g. cellular phone) for extracting digital data from digital image.  
Applicant argued: Birnbaum describes that characteristics of a virtual message object of a message is already explicitly identified by parameters included in the message that is sent by another. In contrast “identifying, and defining via digital image processing of the image, a shape of the object”.
Examiner disagreed: as recited in rejection above, Birnbaum teaches the digital image, digital message and a digital signal processor, which implicitly used to identifying, and defining any digital image prior to transmit to display, the digital image can be received from other device or from the local storage.  Furthermore, the digital image can be included other characteristics . 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SON M TANG/Examiner, Art Unit 2685                     

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685